Title: From Thomas Jefferson to Thomas Pinckney, 22 August 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Philadelphia Aug. 22. 93.

Th: Jefferson with his compliments to Mr. Pinckney asks the favor of him to have the inclosed delivered to Mr. Donald himself.—Several circumstances have postponed Th: J’s departure to the end of the present year, when he will leave this place. He is anxious to hear of his threshing machine from Mr. Pinckney.—He does not write to him on public matters till he can meet with a confidential conveyance. But the newspapers will go by this.
